 

Case 3:20-cv-01709-BRM Document1 Filed 02/18/20 Page 1 of 20 PagelD: 1

i

William Stovall # 66145
Lock Bag R

East Jersey State Prison R FE C E | V E D

Rahway, New Jersey 07065
Petitioner, Pro Se
= FEB 18 2020

Clerk of the Court AT 8:30 M
United States District Court WILLIAM T. WALSH
District of New Jersey GERI
United States Court House

402 East State Street

Trenton New Jersey 08608

William Stovall v. James Slaughter, et. al.
Petition For A Writ of Habeas Corpus By State Prisoner
[Pursuant To 28 U.S.C. 2254]

Dear Sir/Madam:

Enclosed for filing relative to the above matter enclosed
please find two copies of:

1. Petition For A Writ of Habeas Corpus with attachments,

>. Brief and Appendix In Support of the Petition, and

3. Check For $ 5.00, As the Filing Fee.

Please assign a docket number and inform me of such. Thanking

you for your anticipated cooperation in this matter in advance l
remain

 

Wh, Yours,
‘Dated: ibnuay J, 0 26 Laas brewalll

Encl.

 
<

AO 241 tm

«ae

a

+10.

 

Case 3:20-cv-01709-BRM Document 1 ‘Filed 02/18/20 ‘Page 2 of .20°PagelD: 2
ae : oe

Page 1

Petition for Relief From a Conviction or Sentence:
By a Person in State Custody . ©

(Petition Under 28 U.S.C. § 2254 for a Writ of Habeas Corpus)

Instructions

To use this form, you must be a person who is currently-serving a sentence under a judgment against you in a state
court, You aré asking for relief from the conviction or the sentence. This form is your petition for relief.

You may also use this form to challenge a state judgment that imposed a sentence to be ‘served i in the fixture, but
you must fill in the mame of the state where the judgment was entered. If you want to challenge a federal judgment

. ‘that imposed a sentence to be served in the future, you should file a motion under 28 U.S. C.§ 2255 1 in the federal

court that entered the judgment.

. Make sure the form is typed or neatly written.

‘You must tell the truth and sign the form. ie make a false statement of a material fact, you may be

/ Eetaeoates for perjury.

SaaS all the quéstions. You do not need to cite law. You may submit additional pages if necessary. Teyot do -
not fill out the form properly, you will be asked to submit additional or correct information. Ifyou want to submit a
brief or arguments, yon must submit them in a separate memorandum.

You must pay a fee of $5. Ifthe fee is paid, your petition will be filed. If you cannot pay the fee, you may ask-to
proceed in forma pauperis (as a poor person). To do that, you must fill out an in forma pauperis form. Also, you
must submit a certificate signed by an officer at the institution where you are confined showing the amount of -

money that the instthition is holding for you. If your account exceeds$ 200.00 , you must pay the filing fee.

In this petition, you may challenge the judgment entered by only one court. Lf you want to challenge a judgment
entered by a different court (either iri the same state or in different states), you must file a separate petition. :

When you have completed the form, se eat the original and _1_ copy to the Clerk of the Watts States District
Court at this address: :

mar Camden: Mitchell H. Cohen U.S, Courthouse 4th & Cooper Streets Camden, NU O8101 -

[| Trenton: Clarkson S. Fisher Fed Bidg. & U.S. Courthouse 402 East State St. Trenton, NJ 08608
[ | Newark: Martin Luther King, Jr. Fed. Bidg. & U.S. Courthouse 50 Walnut St. Newark, NJ 07101

CAUTION: You must include in this petition all the grounds for relief from the coavictioa or sentence that

you challenge. And you must state the facts that support each ground. If you fail to set forth all the grounds
‘in this petition, you may be barred from presenting additional grounds at a later date. .

CAPITAL CASES: If you are under a sentence of death, you are entitled to the assistance of counsel and

should request the appointment of counsel.
“ a. Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20 Page 3 of 20 RagelD: 3 -

AQ 241 . / Page 2

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY >

 

 

 

 

 

 

 

 

 

 

 

| United States District Court District KJ uy Sear Sey
ame (under which you were convicted): : Docket or Case No.:
Mim Stay oA \

‘Place of oe L O ck Bae s. | Prisoner No.:
Eastoernes Stee Prison en Interg NQPPT GS GAS

Peditjcner Gnade tie oncne inert yu coi "Respondent (authorized person having custody of petitioner)
William Stoual! vy Dames Slang We
‘The Attorney General of the State of Ne vA \e ir Sey

7
PETITION.
- (a) Name and location of court that entered the judgment of conviction you are challenging:
Soperion Court oP New Jersey

Lad BINION |
Mertar CONTY..
- W cltides Seda saat Meineay- Cor “ty Ind detest that

2. (a) Date of the judgment of conviction (if you know): _\ Ne \7, \4 Od

we of sentencing: J) re) ne. 7, VAS
— Soyerics wi dO. feud peice inelig i bil , donsertive Che

     

n ry f ¥ 7 3 Len
Sn ; nied eae, Oe pons Sonltidied 3 on ore i‘cne ie “ nhc (br teen Yes © O No- SeMfewecgs
ide D-Conde% rte: 2x To EACa §
/ 5 notify all crimes of which you were convicted and sentenced in this case: ‘rr: ow et eel Esler
a pps leuw ths stEsS Sarees a eoir me “Ayr at)
oss SSF \ 2. Qu}
wo tele e noe ties foray vule Ul by rOSe@) athens

s pes et Treas im ON aoknnt yt pores. Y atempted Possess ar stow acs Sau te .
dir Be a) oa BEL: Ftpwpese Oattere al possess (8h oF onlawhil dest mete.
ee irk ar eosoeeteg OF ae gem. Silema i Be oa oni ats |
po (S atlewp ed pasesstsx OF arn ch per ety trig Croat OA it lon Pam aus
la: weal eve Ose. Oe AA
6. (a) What was your plea? (Check one) ; .
KW) Not guilty O (3) Nolo contendere (no contest)
O (2) Guilty = -O (4 Insanity plea
‘Case 3:20-cv-01709-BRM -Document 1 Filed 02/18/20 Page 4 of 20 PagelD: 4°

AQ 241 ‘ Page 3
(Rey. 06/13) .

(b) If you entered a guilty plea to one coumt or charge and a not guilty plea to another count or charge, what did
you plead guilty to and what did you plead not guilty to?

 

N/A

(c) If you went to trial, what kind of trial did you have? (Check one)

Nx Jury Ol Judge only .

7., Did you testify at a pretrial hearing, trial, or a post-trial beara?
. Di Yes No
8. Did you appéal from the judgment of conviction?
Yes O No.
"9, Ifyou did appeal, answer the following:

(2) Name of court S v@@ir (O1- Courbot ew Lenser sfgedlate DM StOh.

(b) Docket or case number (if you know): on ay O- a V4:
~ @Resitt Convictions @PFrinwd, emen deck for censeikrcnes
_ (&) Date of result (if you know): De tember 2, VAAL,
"(© Citation to the case (ifyou know): | eutelishec Opinio ® |

(® Grounds raised: UO) FY was i eqa\ Tor peti Hoc. ty he shae Keel Bh al
yy ous i! ee ge Rr trial, Court to cleny motpon So clisou’e 65 Dv lec é ateeely Yad
Nt west lepal ty cent eress-cxamieetion xboot a prict eS cape hee |
Ren Yronewr Was Cc cleajiec) oRectve Coonse|

Daud went pot withstandrus Hae vevelict shoulel ha ve hoew entire
OCopmuletive Srvor ve yuivec MVESa|
T) Skew fence was excessive

(g) Did you seek further review by a higher state court? Pa Nes O No

If yes, answer the following:

(1)-Name of court: Supreme Couect. ot New Sev =

(2) Docket or case number (if you know):

. @) Result: Petition Jor Gacvific otic te Ae q ct.

(4) Date of result (Ifyou know): Mure ny \%, 7 -

 

 
',. Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20 Page 5 of 20 PagelD: 5

AO 241 . : . Page 4

(Rev. 06/13) an -
" (5) Citation to the case (if you know): St ct YY Cay VAY A) N ao (47)

(6) Grounds raised: : , oo, . :

— Same ae ia Beepeslete Pivisiow

. Grovndl s \to"7]

  

-

(h) Did you file a petition for certiorari in the United States Supreme Court? = OF Yes DRNo ;
If yes, answer the following: . , . -
(1) Docket or case number (if you know):
(2) Result:

(3) Date of result G@fyou know): |
(4) Citation to the case (if you know): -
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
. concerning this judgment of conviction in any state court? ; ¢ Yes Og No .
‘11. ° Ifyour answer to Question 10 was "Yes," give the following information:
. (@) | (1) Name of court: Soper? kr Court 6& Nevo Sewsey, Law Divisen

(2) Docket or case number (if you know): Mere Retr ¢ OUR

| Mer Geir County Tuclict meitte Fiel aH 43 4-

Novew lee, qn
(4) Nature of the proceeding: ae ey VIR}

Pettit¥ow Bye Re St Convicton Be lie

(3) Date of filing (if you know):

(5) Grounds raised:

Dra} coomse! wes heFROHve, Gr Ruile e mevetew wistria {or cuvette motroe tious
nea) vA tipol sted psly gre hevicleace. was Bresewtet > Trial counsel was

6 go
neste

seh |
Ms

bY

.
f
XN

ae, {oy een THng deteuce wit fesles Yo vestity Th Prison & arp Whi ‘Ag ved corte
ex ironed B appel/r€ covnse! wag eel ctive. BE falvve to preseatt The
pega issve. @ am evidesitian, lors hegu freed bo dispose of “the peli Tor

biskenT votth lve Press

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes SC No ok SS

(7) Result: Pet rion a erly ol

(8) Date of result (if you know):

See de vy ‘ABA \ L Qo VQ

 
 

Case 3:20-cv-01709-BRM Document 1 Fifed'02/18/20 Page 6 of 20 PagelD: 6

241 : . Pages
06/13)

() If you filed any second petition, application, or motion, give the same p fnforntiation? ,
(1) Name of cout SU pene Court oF New reser Lau Pivisiony:
Merlo r: Coduit

| @)Date offing ifyoukmew): acre County uy Gnaictonontt omiaiany
i

beaccliite: Motton to Correct <L/ (eg af Sete,

Seasten és imposecl Wwewe. [leges, any |
harwd by Aovbie- Senger vequiven by te aN

onich Foorsteenit Yrne nt nd. ats . -

(2) Docket or case number (if you oT Nee

(4) Nature of the proceeding:

— ©) Did you receive a hearing where evidence was given on your petition, spolicadon: or motion?’
O Yes S&No : | | , ‘
(7) Result Mots chented
(8) Date of result @f you know): “bh vQu or ae od VI
(c) If you filed any third petition, application, or motion, give the same information:
(1) Name of court:
(2) Docket or case —— (Gf you know):
(3) Date of filing (if-you know):
(4) Nature of the proceeding:
(5) Grounds raised:
’'Case 3:20-cv-01709-BRM “Document 1 Filed 02/18/20, Page 7 of 20-PagelD: 7

f= 241 : oo "Page 6
ev. 06/13) ; . ,
(6) Did. you receive a hearing where evidence was given on your petition, application, or motion?
0. Yes O No |
(7) Result:
(8) Date of result (if you know):

 

(d) Did you appeal the highest state court having jurisdiction over the action taken on your petition, application,

or motion?

(1) First petition: pS Yes O No
MONRO"
(2) Second patitiag: #Yes OG Na

(3) Third petition: © Yes O No W It (sone Hled)

(c) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States: Attach pccaipael pages i if you have more Thiet four ERS: State the facts
’ supporting each ground.

CAUTION: To proceed | in the federal court, you must ordinarily first exhaust (use = your available

state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set

forth all the dap oes ated wot you may be ae from presenting additional grounds at a later date..
0

poly ara eviclence was paeseNed egt Tne)
SHOIND ONE fol ehhcg vig its hae odtive. assis tasce ot yy | COON a .
Ura aol elve Process,

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Counsel pormibeed unetioulened evtclonce bePone. ery
Ovel or d pdt move For mistrial o'r Come tye <p .

(b) Lf you did not exhaust your state remedies on Ground One, explain why:

N /n,

 
Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20 ’ Page 8'of 20 PagelD: 8
A021 . . me Page7 ,
(Rev. 06/13) | ° : :
(c)’ Direct Appeal of Ground One: a ;
(1) If you appealed from the judgment of conviction, did you raise this issue? , o Yes Ne No
(2) If you did not raise this issue in your direct appeal, explain why: :
Dapoilece. Coomgel Las ier teect ine

AS e leaded tht Coby sud Tis
(d) Post-Conviction Proenedinige:

(1) Did you raise this issue through a posecomaees motion or petition for habeas corpus ‘ima state trial court? ©

JRYes GO No

(2) If your answer to Question (d)(1) is "Yes," state:

Type ‘of motion or petition: Ret ten ot oct. Coe wie! (13 w fp! eft.

nor C Cont ot Nee (Ad. Serj cy
- Laws PIVES Fe 4]

ocket or case number (if you know): ;
a =_— Mere Coyne A\-\GAHRSG

Date of the court's decision:
Saprem' FEI IW BO ‘as
Result (attach a copy of the court's opinion or moto if available):

Cot Hon - dented i Gees Nae mci \; \te\, 4

Name and location of the court where the motion or petition was filed: Si

 

. (3) Did you receive a hearing on your motion or petition? / O Yes Neg No
(4) Did you appeal from the denial of your motion or petition? - : = Yes ‘oO No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? Kk Yes O No —
(6) Lf your answer to Resign (d)(4) is "Yes," state: ;
Name and location of the court where the appeal was filed: 6S v Vn 6 r Coy

S, -
ater
m
»
——
say
Dee
foe
x
~
”
¢
Me

"Docket or case number (ty: you know): rau —o0 \\ fo 2-\2.

Date of the court's decision: Fey yo eens Vy Aw \ ie
Result (gttach a copy of the court's opinion or arite, if available): . .

Devial oF pet MTP FORD, a emed | Geetha
ot Toate
°

 

 

(7) lf your answer to Question (d)\(4) or Question (d)(5) is "No," explain why you a did not tile this _—

 
ay

', Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20: Page 9 of 20 PagelD: 9

AO 241 SS , Page 8
(Rev. 06/13) :

(e) Other Remedies: Describe any other icc (such as habeas corpus, administrative remedies, etc.) that you have
used to pee’ your state remedies on Ground One:

Rion a cok ceil ian Vena by Supra ing
Coos. or Nee “ Ser sete on Su\ \y Bolle. Styie: Ve Stovall ) PAT. AvAer\ Bove

GROUND TWO: /
a ‘eh, =. Covidse\ grondad i ers ASS sisteva. ans Anay le]

(@ Supporting facts (Do not argue or ¢: te law Just state th fife be td your eleien: +

ay Gaines to Grea Grou: ars {| One oneppe tram Yo Sot hard Sones th Rvvecurf neal

Pp.aet Wate Ce agel Pai led ~o preset thie Qrovmel,
hese it tia | record and Cese. law chevneusteat ive at
Ts CISC AIE.

L
sy
i

(b) If you did not exhaust your state remedies on Ground Two, explain why:

Sede remedies. exhausted

(c) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise . this issue? O Yes Seno
(2) If you did not raise this issue in your direct appeal, explain why:

Prp et! iqhe Coie) Wis mettee tive

(qd). Post-Conviction Proceedings:

(1) Did you raise this issue through a poatseneiviction motion or - petition for habeas corpus in a state trial court?

“tyes O No

(2) If your answer to Question (1) is "Yes," state:

Type of motion or petition: Petr tow oy Ree “$ + (ony refer Rie ¢& |
ee and location of the court where & motion or petition was filed: :
wiser ‘Cio pt c& S New a
Soger! Didi Sion . . , . .
Merce. Coon?
Docket or case number (if you know): Mente e 0 ay Trdhetve ae 0 \~ ar a3 4

Date of the court's decision: S
ep emtie le is, DOtD

 
Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20 Page 10 of 20 PagelD: 10

AOMW Se a Co, . Page 9

Rev. 06/13)

Bar

aoe

Result (attach a copy of the court's opinion or order, if available):

See fy een west | , i |,

(3) Did you receive a hearing on your motion or petition? 7 GO Yes m No -
(4) Did you appeal from the denial of your motion or petition? aS Yes O No
(5) if your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? . Mares a ™
(6) If your answer to Question (d)(4) is "Yes," state . ,

" Name and location of the court where the appeal was filed: AvP: '¢ he | f ‘SO et ov ‘Ae wrersey”
Ree wie. Sion

Docket or case number (if you know): h— QO} { lo am
id \ 3

Date of the court's decision: Fedbwuane ny 73 29) (, .

Result (attach a copy of the court's opinion or order, if available):

oe ectition af Gemedd, See Rett t tea lyeeat aol bese thes 6

(7) If your answer to Question (d)(4) or Question (as) is "No," explain why you did not raise this issue:

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, aa ) that you :
have used to exhaust your = remedies on 1 Ground Ewe

Re etr6h Tor Capri ie Ap va hhh a BYE Aue Gor tat New
OSs drearted On woh WwAle Shere uShruell ars Aare,

GROUND THREE: Says fences imposed to laste. dovble € feops rely ane
Ave Brocess Coritrorny to Abt awel Sur feewth Reve arel 2 newer.

(a) Supporting facts (Do not argue or cite |aw. Just state the specific facts that support your claim.):

“Ve! ths Segue Tm posed a Consed: tre sevens. to, Wweakeg

VAISS CSI reso e bearer red CSOT RL Conteh rut KOs “hive
a
Setord decee e PUSS $6 (OR

 
 

Case 3:20-cv-01709-BRM Document 1° Filed 02/18/20 Page11 of 20 PagelD: 11

AO 241 Page 10
(Rev. 06/13)

(b) If you did not exhaust your state remedies on Ground Three, explain why: . ,
: 2 >

4

(c) Direct Appeal of Ground Three: .
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes No 7
(2) If you did not raise this issue in your direct appeal, explain why: .

Flew ¢ Sewlences Whith abe, YO Cowatrt 2 ong\ mor we
PR reseahecd et ay tre nursed e No.oh B = 16 ChoCs).

- (d) Post-Conviction Proceedings:
‘(1) Did you raise this i issue through a ‘post-conviction motion or petition for habeas corpus in a state trial court?

yA ves No

(2) —~ answer a Question (d)(1) is "Yes," state: '
Type qeincgice or petition: M+ io “i ve €s wert | Mega ge  Senslerte

Name ‘nd location a the court ae the motion or petition was filed:

Sveevigy Gort oF Neto Sersey, Lav D7 vISTOKs Mey co\- Cooly

Docket or case mumber (if. you know): NM. -) ( SI
| wae Covnhy Tdietmedth Tl .
Date of the court's decision: to y f. 24, = bS Wd We ob . 437

Result (attach a copy of the court's opinion of Order, if available’:

Merion denied. See PNtuch mente 3.\ tos a
O Yes XE No

“tf Yes ’ 0 No
O No |

- . 3) Did you receive a hearing on your motion or petition?
(4) Did you appeal from the denial of your motion or petition?
(5) Lf your answer to Question (a4) is "Yes," did you raise this issue in the appeal? ont Yes
(6) If your answer to Question (d)(4) is "Yes," state: .
Name and location of the ocr whiers the appeal was filed: By io Cou RS : et ew) we Oy

fppe ior | Wenstarg

Docket or case i (if you know): h “OG\O~\ " T4.
‘ Date of the court's decision: S256 tener y 4 anaes

Result (attach a copy of the court's opinion or order, if available):

Ren jal Lot rien, abkTie veel. See PHochment 4, ty 4h,

:
\

AL
L

tied
_ Case 3:20-cv-01709-BRM. Document 1. Filed 02/18/20. Page 12 of 20 PagelD: 12

AO 241 Page 11
r= 06/13) — . .
(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue: .

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you
have used ad exhaust your state remedies on Ground Three: —

Filed petition ar Cort estiony Us?! h S opreme fe! ar A) AJ jeu)
Sarsey whith was clear need on Geto bat 2cy 0 \4. Stufeu Sinuall - -
GROUND FOUR: : : _ KIS or csnsca (Rois iv)

 

~ @) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

(b) If you did not exhaust your state remedies on Ground Four, explain why:

(c) Direct Appeal of Ground Four:

: (1) If you appealed from the judgment of conviction, did you raise thisissue? -. OF Yes O No
(2) If you did not raise this issue in your direct appeal, explain ft:

(d) - Post-Conviction Prockeliinge:

(1) Did you raise this! issue through 1 a postconvison motion or petition for habeas orp in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: .

 
vo.

 

AO 241
(Rev. 06/13)

Name and location of the court where the motion or petition was filed:
Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

(3) Did you receive a hearing on your motion or petition? ~ O Yes
- (4) Did you appeal from the denial of your motion or-petition? GO Yes_

(5) If your answer to Question (a4) is "Yes," did you raise this issue in the appeal? O Yes
(6) Lf your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:
Docket or case number (if you know):

Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

2

Case 3:20-cv-01709-BRM ‘Document 1 Filed 02/18/20 Page 13 of 20 Page|D::13

Page 12

O No
O No
0 No

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you -

have used to exhaust your state remedies on Ground Four:
 

Case 3:20-cv-01709-BRM Document1 Filed 02/18/20 Page 14 of 20 PagelD: 14

é

AQ 241 Page 13
(Rev. 06/13) -

13. Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
, having jurisdiction? 1 Yes CO No a
If your answer is "No," state which grounds have not been $0 presented and give your reason(s) for not

presenting them: ~ , ’

. (ob) Is there any ground in this petition that has not been presented in some state or federal court? If so; which

. ground or grounds have not been presented, and state your reasons for not presenting them:

14, Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

that you challenge inthis petition? = Yes No
: If "Yes," state the name and location of the court, the docket or case wntinibe, the type of proceeding, the issues

raised, the date of the court's decision, arid the result for each Pn dopligsdion, or motion filed. Attach a copy

of any court opinion or order, if available.

"Do you have any petition or gai now pending (fled and not decided yet) in any OnE a state or federal, for-
o No

- 15.
- the judgment you are challenging? O Yes
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.
Case, 3:20-cv-01709-BRM Document 1 Filed 02/18/20 Page 15 of 20 PagelD: 15

AO 241 . - Page 14
(Rev. 06/13). : . .

16. . Give the name and address, if you know, of each attorney who represented you in the following s stages of the
, ” judgment you are challenging:
(a) At preliminary hearing: ,
co Nome Conehete 4,

(b) At arraignment and plea: -

Poo\ Dontn $ \ aj! ue,
ated UEPaan ton 205 Hem Mon, ML OSG LY

Pav \ owl

(d) At sentencing:
Bro Devi”
(e) On appeal:
Rot Ai Fr, Haire! (an, 2 TD Cyrene wry Fel EB BruaswidS M\ oF | b
(£) In any post-conviction proceeding: : £ . .
Sheerey AY are
(g) On appeal from any ruling against you in a post-conviction proceeding:
Oi nnte, Dem a 4 vba, Ome St Sadal's - fy ye ep fade}
— Fale Lawn. hey 1a ay |
17. Do you have any future sentence to serve after you complete the safeies for the judgment that you are
challenging? _ - ER Yes ‘O No
(a) If so, give name and location of court that imposed the ofher sentence you will serve in the future:
UL) Cope oF CommnnPleas et Feane OY HL A Phirche: Brit Coa |
IS RES hy Capt AP New Dek sens Law by Visteon, Coverelen Covi:
f

(b) Give the date the other sentence was imposed: dD Noveta 6 nN
Dhvgusti, 19s

1) 3-7 Years”  a>\5-aryenis

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served im the

fue?  . pKY¥es O No

18.° TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

NN
AY

~id

z

(c) Give the length of the other sentence:

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*
Roy] Ih 5 “tH ne \, — Ne hee 0
See. B Y re on : ep | ae * oo tea eXE ic t: 7 ar \ .

 
Case 3:20-cv-01709-BRM Document1 Filed 02/18/20 Page 16 of 20 PagelD: 16

AO 241
(Rev. 06/13)

Page 15

 

 

_* The Antiterrorism and Effective Death Penalty ae of 1996 CAEDEAY as contained in 28 U. 8. C. § 2244(d) Erevides in

part that:

(1) A one-year extol of limitation shall apply to an application for a writ of habeas a by a person in
enstody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A)

@)

om

@)

‘the date on which the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review;

the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is aa el if the applicant was 7 from
filing by such state action;

the date on which the constitutional right asserted was initially recognized by the Supreme Court,

if the right has been newly recognized by the Supreme eark and made retroactively applicable to
cases on collateral review; or

the date on which the factual predicate of the claim or oe dladins presented could have been
discovered through the exercise of due diligence. : .
 

 , Case3:20-cv-01709-BRM Document1 Filed 02/18/20: Page 17 of 20 PagelD: 17

AOmM!  S . oe , Page 16
(Rev. 06/13) . _ \

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

‘Therefore, petitioner asks that the Court grant the following relief:

or any other relief to which petitioner may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify..or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on . , ; “ (month, date, year}.

Executed (signed) on Jeleaany 2o2Le (date).

 

Signature of Petitioner
 

Case 3:20-cv-01709-BRM Document 1 Filed 02/18/20 Page 18 of 20 PagelD: 18

Page 17

I declare (or certify. verify. or state) under penalty of perjury that I have been notified that I must include in this
petition all the grounds for relief from the conviction or sentence that I challenge, and that I must state the facts that
support each ground. I also understand that if T fail to set forth all the grounds in this petitions, I may be barred from

presenting additional grounds ara later date. °

Executed (Gigned) on X dab q. 2020 (date)

Signature of Balbo VY Mildaia2 Biel

If the person stening is not petitioner, state relationship to petitioner and explain why petitioner is not signing this ©
petition, .
 

 

 

 

gh Pb LAE US Hod Peeper nzrons

 

1. Institution 3. Case No. 4. Date/Time of Incident

 

 

 

 

 

New Jersey State Prison 91:02.06 2/13/91
2. Phone & Ext. 9. Victim (Last, First, MI) Stalls tle)
609~633-7349 ae G a Y ay
: State of New Jétsey
5, Type of Incident / 0 = 1D Do Spel
. Inma 0. . _pc.-No. 12.
Planned Escape of Inmate William Stoval Mi 15 3 38 ride

 

 

#66145 by Means of Guns and Explosives 18. Sex | 14. Race 16. P.E.D. HE [ 18. Total Term
| yh thane .

 

i MERCED ~OUNTY

 

 

 

 

 

 

 

 

 

 

| 22. Inmates Involved

6. Incident Location 17. County/Date of Commitment 18 Otlense Sit oF
NISP
7, Municipality 8. County — 19, Refer to Prosecutor
Trenton Mercer YesxX§ NoQ
20. Inmate Disciplinary Charges 21. Employee Disciplinary Action
Yett Noo YeeO Nord

(Accused, Witnesses)

County of
Commitment
P.E.D.

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a

w |Blal @ f|
Name (Laat, First, Inmate ID No.) 5 S 3 5 i A
1. Stovall, William #66145 {6/16/52 Bl | M Escape, Attempt Murder 80 yrs} 4/2/81 |Burl.
a Robbery
3. 7
4.
6.
6.
23. Civilians/ Employees Involved
Name/Address DOB | Race |S Soc. Sec. No.
1. Pinkney, Denard, Phila., Pa. (Brother) arrestee 10/2/60 | Blk M XXX-XX-XXXX
2.
3,
4.

 

 

 

 

 

24. Narrative:

On February 13, 1991, Principal Investigator West and this writer interviewed the
aforementioned inmate, per his request, involving an urgent matter (said request
was received in writing).

As a result of said interview, the following information was set forth allegedly
from an Inmate Kareem, later identified as William M. Stovall, #66145, 7-Right,
"Phone Runner". Inmate Kareem stated to the C/I that he (Kareem) recognized him
from some time ago when the subject was charged with planning an escape from the
Vroom Readjustment Unit. The C/I acknowledged same. . Inmate Kareem approached the
C/I and stated to him that he (Kareem) was planning an escape and was looking to
purchase weapons from a source in the "streets" which would be cheaper than his
present connection. The C/I asked Kareem what kind of manpciay he needs for the

 

 

i. 7
25. Superintendent’s Signature Vie AE | PageLof __
A. Melendez, Sr. Ih

 

 

 

| a
 

(Continuation Page)

 

1. Institution 3. Case No. 4. Date/Time of Incident 6. Type of Incident
. . : Planned escape of
New Jersey State Prisdn 91:02.06 . 2/13/91 tomate Btivall

 

 

 

 

24. Narrative Continued: -
escape and what other functions would-be expected from him (the subject) if he
decided to get involved. Inmate Kareem stated he wants two (2) 9-millimeter
pistols, two (2) .380 pistols (a .380 pistql is equivalent to a .22 caliber
handgun in firepower and size), also, a vehicle to be positioned outside the -
confines of New Jersey State Prison to aid in the "get away". The planned escape
is scheduled for sometime in June or early July of 1991. One of the two areas to
be used for the escape would be the New Jersey State Prison hospital area. Inmate
Kareem would be getting the assistance of an inmate soon to be released from New
Jersey State Prison who is currently housed in Administrative Segregation at
New Jersey State Prison. Inmate Kareem stated there was more information which
would be made available if the subject chose to get involved.

In conclusion, the C/I stated to inmate Kareem, “I'm in," however, "We won't talk
about this unless there's more information or development that needs addressing’.

As a result of inmate Kareem's apparent intensity in his escape plan and the
unknown background of inmate Kareem (to the C/I), he (the C/I) fears inmate
Kareem's plan is legitimate and, after much thought, stated to this writer that
he has decided to inform this unit (NJSP-IAU) of said plan and to fully cooperate
in any manner requested, to include the taking of a polygraph. :
Based on the aforementioned, Internal Affairs Assistant Chief Investigator

Bryan E. Stoor wags advised and a polygraph was requested to substantiate the
subject's beliefs in this matter. .

New Jersey State Prison Administrator Howard L. Beyer was advised of the
information and the intentions of the unit. Administrator Beyer concurred with
the unit's strategy. .

4
Mr. Beyer approved a request for a polygraph of the C/I.

~8 serge prin ee ATEN Fda NPGE OTS Cad ein EL NAT

anidar nS ae Mee i raat Resin at

t February 19, 1991, Sr. Inv./Polygraphist D. Davey assigned to the Internal Affairs
\ Unit, NJSP concluded from{her{polygraph examination that inmate Stovall (the

i

i

i

target) had approached th about escaping from within the confines of NJSP
and weapons are included in the escape plan. aaeale.
_ i eRe wena ay i

NTE AONE 8 ie tte ih meine try OE an, baa desi

Once the information supplied by the C/I was established to be reliable, Mercer
County Prosecutor's Special Investigation Unit (SIU), Lieutenant Al Heyesey was
contacted and apprised of the information at hand.

March 5, 199I a meeting at the SIU was conducted. Present at the meeting were
Al Heyesey SIU Lt., James West Principal Investigator NJSP, this writer and the
SIU U/C (the U/C will remain nameless for purpose of confidentiality).

It was established that the SIU would pursue this matter and set up a telephone
- number for the C/I to make contact with che U/C for further information.

 

 

25. Superintendent's Signature

 

 

 

\ Pre By: Page of __
Lb

 

 

 

  

4
